Citation Nr: 1821172	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for atrioventricular block (also claimed as unexplained syncope, arrhythmia, right bundle branch block and left anterior fascicular block,  to include as due to an undiagnosed illness or Gulf War Syndrome pursuant to 38 U.S.C. 1117 (heart condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2004 to August 2011, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This appeal arises before the Board of Veterans' Appeals (Board) from a decision rendered in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2017, the Veteran testified before the Board at a videoconference hearing, with the Veteran located at the RO and the Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is a "Persian Gulf Veteran."

2.  The Veteran has a current diagnosis of syncope, arrhythmias, right bundle branch block and left anterior fascicular block of an unknown etiology, or generally heart condition, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and manifested to a compensable degree for a period of at least six months prior to December 31, 2021.


CONCLUSION OF LAW

The criteria for service connection for heart condition, to include as due to undiagnosed illness or other qualifying chronic disability are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107(b) (2017); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted with evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a) (1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

Disabilities that have existed for six months or more and that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Signs and symptoms that may be manifestations of a undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to the following: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms,                             (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he has a heart condition due to serving in Iraq. During the January 2017 hearing, he testified that he served as an aircraft servicer and dealt with petroleum regularly. During three deployments, he was placed on small fire bases in Iraq in 2006, and Afghanistan in 2008 and 2010. He was forced to burn all the trash and was regularly exposed to burn pits. He was tasked with such because he was a "fueler" and the fuel used, diesel fuel, ignited these fires. When he returned to the States, he began feeling shaky and his pulse would drop very low. The first time he sought emergency room treatment was in October 2011, just two (2) months post-service after he sustained a motor vehicle accident where he drove his car into a ditch after losing consciousness. He was told that he had cardiac arrhythmias. He later sought treatment at the VA and to cardiology where he was diagnosed with right bundle branch block and left anterior fascicular block. When his pulse drops, he is unable to function.  For the first two years post service, these symptoms occurred frequently. He now has an implanted cardiac monitor for constant, consistent monitoring. He is also on prescribed medication; atenolol. He experiences two to three attacks a week where he feels extremely dizzy, where he has to sit down or falls down.


There is no dispute that the Veteran has confirmed service in the Persian Gulf.  The Veteran's DD Form 214 reflects that the Veteran honorably served in Iraq in January 2006 to August 2006; receiving the Global War on Terrorism Service medal and the Iraq Campaign medal. The Veteran is also participating in the VA Persian Gulf Registry. (See February 2013 Correspondence). 

Most importantly, the Board finds that the criteria for Persian Gulf War Syndrome has been met as the objective medical evidence clearly indicates that he has a positive history of an undiagnosed illness, cardiovascular symptoms of an unknown etiology, with symptoms that have manifested to a compensable degree. 

A mere two (2) months post-discharge, the Veteran sought emergency room treatment for a syncope episode, when he drove his car into a ditch in October 2011 at Gateway Medical Center in Clarksville, TN. (See January 2013 Medical Treatment Records (MTRs) pg. 1-32).  The Veteran described it as blacking out and waking up into a ditch. Id. He arrived to the emergency room complained of being light-headed and described it as a feeling from his left side lower abdomen to his chest. Id. He was given an IV of Toradol, which controlled his pain symptoms and was ultimately discharged.  Id.

Subsequently, the Veteran underwent a myocardial perfusion examination (or stress test) in February 2012 with Tennessee Valley HCS. Id. at 41. Overall, the results indicated the Veteran was negative for ischemia, but positive for exertional ischemia.  With stress, the Veteran experienced self-limited 4 out of 10 in chest pain; but otherwise produced normal results. He achieved 12.5 METS. The global ventricular systolic function was normal with left normal ventricular ejection fraction of 56 percent. The left ventricular cavity was not dilated with an end diastolic volume of 105ml. He had normal hemodynamic response to exercise and excellent exercise capacity, achieving the target heart rate of 164 bmp. In view of the abnormal clinical and/or ECG findings, clinical correlation was recommended despite the negative scintigraphic findings. 

In April 2012, he sought treatment from VAMC Nashville complaining of another significant episode of left-sided chest pain where he was diagnosed with costochondritis, inflammation of the sternum. (See September 2014 CAPRI pg. 273-275). He was treated with steroids and recurrence treated with ibuprofen. Id.

Unfortunately, in September 2012, the Veteran returned to the emergency room at Gateway Medical Center seeking treatment again for left sided chest pain. (See January 2013 MTR pg. 2-4).  He had a low heart rate of 54. The monitor showed sinus bradycardia, slow heart motion. He was released the same day once the pain subsided. Id.

VA records indicate the Veteran sought follow-up treatment for these syncope episodes in 2013. The Veteran reported to his treatment provider that he served one (1) tour in Iraq where he was exposed to burn pits and had a history of palpations with heart studies that have shown trace tricuspid regurgitation. (See September 2014 CAPRI pg. 61). His heart pain lasted 2-5 minutes. Id. Electrocardiogram showed sinus bradycardia. Id.

To determine the etiology of the heart condition, the Veteran has been subjected to a battery of diagnostic testing; yet, no diagnosis has been found. 

In 2014, the Veteran underwent a procainamide challenge, testing to assess Brugada Pattern abnormalities, which reportedly did not indicate Type I Brugada Pattern and equivocal; or ambiguous, of a questionable nature. (See January 2018 CAPRI pg. 21; see also September 2015 CAPRI pg. 39, January 2017 Correspondence pg. 7, and January 2017 MTR pg. 6). He underwent genetic testing sent in 2015 for a BRS Panel to Invitae that showed no pathogenic or likely pathogenic variants. (See August 2017 CAPRI pg. 21). Due to his history of syncope and more recently pre-syncope, he had an implantable loop recorder to monitor his heart condition. Yet, results have correlated with normal sinus rhythm (NSR). (See January 2018 CAPRI pg. 21).  The Veteran reported experiencing over 245 episodes of bradycardia. Id. at 19. To date, no official diagnosis has been made to explain his symptoms.

To control his symptoms, his heart condition has required prescribed medication, atenolol (a common beta blocker used to treat high blood pressure and chest pain (angina) as well as reduce the risk of death after a heart attack), which was prescribed to be taken daily since 2012.  Id. 79.  As such, the Board finds that his heart condition, require daily medication, atenolol, thereby manifesting to a compensable degree.  38 C.F.R. § 4.100-4.103. 

As for medical opinion evidence, the Veteran was afforded a VA examination in August 2012, which confirmed the Veteran's symptoms/diagnoses of syncope of an unknown etiology, arrhythmia, right bundle branch block and left anterior fascicular block, and costochondritis (generally, inflammation of the sternum). However, the opinion is internally inconsistent. The examiner took into account the Veteran's lay history that in October 2011 he developed symptoms of bradycardia, dyspnea and chest pain.  However, the examiner oddly noted the onset as April 2012 when the Veteran sought treatment from the Cardiology department at Nashville VA where he was found to have a right bundle branch block and left anterior fascicular block and costochondritis. Additionally, when assessing the results of the February 2012 stress test, the examiner noted that the Veteran displayed Mets level limitation on a stress test, but attributed the limitation due to multiple factors without specifying what those factors actually entail. 

On the contrary, a VA doctor in a February 2013 correspondence opined that his examination and laboratory tests showed some symptoms of Persian Gulf Syndrome; he displayed irritable bowel syndrome and cardiac problems on examination. 

Additionally, another VA treatment provider rendered an opinion that the Veteran has an undiagnosed cardiovascular condition in May 2016.  While resting bradycardia was implicated in his syncope, she opined that diagnosis was incorrect. He was a very fit gentleman, but his ECGs show atypical (type 3) Brugada pattern. All diagnostic testing has returned negative; what is left is an unexplained syncope that still needs further workup based on his symptomatology and his high-risk occupation as a firefighter. (January 2017 MTR pg. 6). While she was re-assured that he has not had another syncope episode, she opined it still did not mean that these syncope episodes can be written off. She offered him the ILR implant and he expressed interest in it. Id. 

After weighing the inconsistent VA examiner's opinion against that of the two (2) VA treatment providers' opinions, the Board affords the latter two opinions greater weight. The February 2013 VA doctor clearly sets forth a positive opinion that his symptoms are related to his military service opinion and the opinion is consistent with the objective medical evidence and Veteran's lay statements as to the circumstances, conditions and hardships of his service; exposure to burn pits/diesel fuel exposure. The May 2016 treatment provider discusses in detail his history of diagnostic testing with inconsistent results opining that further workup is needed to determine the etiology of the cardiovascular condition.

The Board only affords partial weight to the August 2012 VA examination findings. What is consistent with the objective medical evidence of record is that the Veteran has a heart condition of an unknown etiology, which re-occurs more than four (4) times per year. He first sought treatment two (2) months post-discharge, the limitation of his METs level is unexplained, and that his condition requires daily prescribed medication. The examiner concluded his heart condition impacts his ability to work; specifically, that if the Veteran is experiencing arrhythmia and chest pain, he has to hold his activity and rest. The Board finds that this portion of the opinion is consistent with the totality of the evidence, which supports a favorable determination.

The continuity of these symptoms suggests the undiagnosed illness is due to his exposure to burn pits while serving in Iraq.  The Board therefore finds that at the very least, the Veteran suffered from cardiovascular signs and symptoms since October 2011, within two months (2) of discharge, demonstrating manifestation of cardiovascular signs and symptoms to a compensable degree for at least six months.  

For these reasons, the Board finds that the Veteran's cardiovascular signs ands and symptoms qualify as an undiagnosed illness. As the Veteran is a "Persian Gulf War Veteran" and cardiovascular signs and symptoms is considered a qualifying chronic disability under 38 C.F.R. § 3.317. His symptoms are presumed to have been a result of his military service when exposed to burn pits serving in Iraq. The criteria for service connection are met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for cardiovascular signs and symptoms, claimed as Gulf War Syndrome, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


